Case 2:17-cv-12752-GAD-RSW ECF No. 223 filed 05/08/20        PageID.12940    Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

          D’MARCO CRAFT, ET AL.,

                 Plaintiffs,
                                                     Case No. 17-cv-12752
                     v.
                                                  U.S. DISTRICT COURT JUDGE
                                                     GERSHWIN A. DRAIN
       RICHARD BILLINGSLEA, ET AL.,

              Defendants.
     ______________                    /

  OPINION AND ORDER OVERRULING PLAINTIFFS’ OBJECTIONS TO
  MAGISTRATE JUDGE’S ORDER REGARDING PLAINTIFFS’ MOTION
  TO COMPEL [#214], DENYING PLAINTIFFS’ MOTION FOR LEAVE TO
   FILE SUPPLEMENTAL EVIDENCE [#216], DENYING DEFENDANTS’
   MOTION FOR LEAVE TO FILE SUPPLEMENTAL AUTHORITY [#221]

        The instant 42 U.S.C. § 1983 action was filed on August 22, 2017. Three

  miscellaneous motions have been filed in relation to this Court’s upcoming order on

  the parties’ summary judgment motions. First, Plaintiffs filed an Objection to

  Magistrate Judge Whalen’s February 12, 2020 Order. ECF No. 214. Second,

  Plaintiffs filed a Motion to File Supplemental Evidence on March 13, 2020. ECF

  No. 216. Third, Defendants filed a Motion to File Supplemental Authority on May

  4, 2020. ECF No. 216.

        Upon review of the parties’ briefings, the Court finds that oral argument will

  not aid in the resolution of these matters. Accordingly, the Court will resolve the

  matters on the briefs in accordance with E.D. Mich. L.R. 7.1(f)(2). For the reasons

                                           1
Case 2:17-cv-12752-GAD-RSW ECF No. 223 filed 05/08/20          PageID.12941     Page 2 of 8




  that follow, the Court will overrule Plaintiffs’ Objections [#214], deny Plaintiffs’

  Motion to File Supplemental Evidence [#216], and deny Defendants’ Motion to File

  Supplemental Authority [#221].


                                     II. DISCUSSION

        A. Plaintiffs’ Objection to Magistrate Judge Whalen’s Order
        On February 12, 2020, Magistrate Judge R. Steven Whalen issued an Order

  Granting in Part and Denying in Part Plaintiffs’ Motion to Compel Discovery. ECF

  No. 212. Magistrate Judge Whalen ordered that “Defendant City of Detroit will

  designate and produce for deposition a witness under Fed. R. Civ. P. 30(b)(6)” with

  subject and timing limitations. Id. Importantly, Magistrate Judge Whalen noted that

  the deposition could not “be used for the pending summary judgment motion without

  first obtaining leave of the Court.” Id. Plaintiffs filed their Opposition to the Order

  on February 26, 2020 seeking to depose two additional witnesses, a request that

  Magistrate Judge Whalen denied. ECF No. 214. Defendants filed their Response to

  Plaintiffs’ Opposition on March 11, 2020. ECF No. 215.

        District courts review objections to a non-dispositive order under the “clearly

  erroneous or contrary to law” standard. 28 U.S.C. § 636(b)(1)(A). A decision is

  “clearly erroneous when, although there is evidence to support it, the reviewing court

  on the entire evidence is left with a definite and firm conviction that a mistake has

  been committed.” United States v. United States Gypsum Co., 333 U.S. 364, 395

                                            2
Case 2:17-cv-12752-GAD-RSW ECF No. 223 filed 05/08/20          PageID.12942     Page 3 of 8




  (1948) (internal quotation marks omitted). “If two permissible views exist, a

  magistrate judge’s decision cannot be clearly erroneous.” Hennigan v. Gen. Elec.

  Co., No. 09-11912, 2010 U.S. Dist. LEXIS 111757, *5 (E.D. Mich. Oct. 20, 2010)

  (citing Anderson v. Bessemer City, 470 U.S. 564, 573-74 (1985)). A magistrate

  judge’s legal conclusions are contrary to law when they “fail[] to apply or misappl[y]

  relevant statutes, case law or rules of procedure.” Kovatts v. State, 1:06-cv-755, 2008

  U.S. Dist. LEXIS 39897 (W.D. Mich. May 16, 2008) (quoting Botta v. Barnhart,

  475 F. Supp.2d 174 (E.D.N.Y. 2007)).

        Here, Plaintiffs argue that it was clearly erroneous for Magistrate Judge

  Whalen to deny Plaintiffs the opportunity to depose two additional witnesses,

  Officer Chadwick-Bills and Investigator Lawton. ECF No. 214, PageID.12189.

  Both law enforcement officials were involved in the investigation of criminal

  charges against Plaintiff Jackson and Defendant Billingslea. Id. Defendants assert

  that Plaintiffs’ Motion is untimely and that the requested depositions are neither

  relevant nor proportional under Federal Rule of Civil Procedure 26(b)(1). ECF No.

  215, PageID.12492.

        This case, with at least three amended complaints and an abundance of pretrial

  litigation, will be three years old in August of this year.          After numerous

  adjournments of the scheduling orders, this Court ordered discovery to be completed

  by July 17, 2019. See ECF No. 121. Pursuant to this Court’s prior scheduling orders,


                                            3
Case 2:17-cv-12752-GAD-RSW ECF No. 223 filed 05/08/20         PageID.12943     Page 4 of 8




  “[t]he court will not order discovery to take place subsequent to the discovery cutoff

  date,” and any extensions or adjournments will only be considered “upon the filing

  of a timely written motion for good cause shown.” See ECF No. 65, PageID.833.

  In December 2019, the parties submitted a proposed stipulated order allowing for

  additional discovery, but this Court did not sign it.         See ECF No. 215-8,

  PageID.12526.

        Upon a review of the briefs and the partial relief granted, the Court does not

  find it was clearly erroneous for Magistrate Judge Whalen to deny Plaintiffs’ request

  to depose the additional two witnesses or to order that the authorized deposition not

  be used in the pending summary judgment motions. ECF No. 212. Plaintiffs do not

  cite to any authority in their Opposition that supports the argument that the

  magistrate made legal conclusions that are contrary to law. Instead, Plaintiffs simply

  assert that the magistrate erred because the requested deposition witnesses “have

  knowledge that is relevant” to Plaintiffs’ claims and that a previous request had been

  denied. ECF No. 214, PageID.12192. This Court is not left with the firm and

  definite conviction that Magistrate Judge Whalen erred in his Order. Accordingly,

  Plaintiffs’ Objections are overruled.


        B. Plaintiffs’ Motion to File Supplemental Evidence
        Next, Plaintiffs seek to file supplemental evidence prior to this Court’s ruling

  on the pending summary judgment motions. Specifically, Plaintiffs request to file

                                            4
Case 2:17-cv-12752-GAD-RSW ECF No. 223 filed 05/08/20         PageID.12944     Page 5 of 8




  the Rule 30(b)(6) deposition of Officer Howard Sweeney, which was permitted with

  limitations under Magistrate Judge Whalen’s February 12, 2020 Order. In their

  March 27, 2020 Response, Defendants counter that Plaintiffs did not comply with

  the Rule 56(d) requirements and that the new evidence is not relevant or admissible.

  Plaintiffs also filed a Reply on April 3, 2020 and argue that Officer Sweeney’s

  testimony relates to the municipal liability claim and that Plaintiffs complied with

  the substance of Rule 56(d).

        As discussed supra, Magistrate Judge Whalen ordered that this deposition

  would “not be used for the pending summary judgment motion without first

  obtaining leave of the Court.” ECF No. 212. This Court denied Plaintiffs’ request

  to take a Rule 30(b)(6) deposition in December of last year. See ECF No. 215-8,

  PageID.12526. Additionally, the parties do not dispute that Plaintiffs failed to

  comply with Rule 56(d), which requires a formal affidavit or a clear explanation

  from the party about “its need for more discovery on a particular topic . . . prior to

  or contemporaneously with the motion for summary judgment.” Unan v. Lyon, 853

  F.3d 279, 293 (6th Cir. 2017) (quoting United States v. Rohner, 634 Fed. App’x 495,

  504 (6th Cir. 2015)).

        Both parties in their briefings rely on Arla, a case in which the Sixth Circuit

  found no abuse of discretion in the district court’s ruling on a summary judgment

  motion without permitting additional discovery. See Arla v. Liberty Mut. Grp., Inc.,


                                            5
Case 2:17-cv-12752-GAD-RSW ECF No. 223 filed 05/08/20           PageID.12945     Page 6 of 8




  715 F. App'x 517, 519 (6th Cir. 2018). In Arla, the plaintiffs “indicated their intent

  to conduct certain forms of discovery” in their response to the defendant’s summary

  judgment motion and did not act in conformity with Rule 56(d). Id. at 518. While

  this alone did not defeat the Arla plaintiffs’ argument, the district court’s denial was

  affirmed because of the plaintiffs’ lack of specificity in their evidentiary request and

  their failure to ask the court to deny the defendant’s motion based on insufficient

  discovery. Id.

        The Court finds that the same reasoning in Arla applies to the present matter;

  Plaintiffs made an evidentiary request outside of the discovery period and did not

  ask this Court to deny the City Defendants’ summary judgment motion on

  insufficient discovery grounds.1 Instead, Plaintiffs argued that they had sufficient

  evidence on this matter in both their summary judgment motion and their response

  to the City Defendants. See ECF No. 191, PageID.10208 (“Plaintiffs believe they

  have provided evidence of a genuine issue of material fact as to the adequacy of

  Detroit’s training and custom of tolerance of violations of constitutional rights to

  defeat summary judgment.”). As in Arla, this Court declines to allow Plaintiffs to

  file an additional deposition to supplement their summary judgment motion.

  Plaintiffs’ Motion to File Supplemental Evidence [#216] is therefore denied.



  1
   The Plaintiffs noted that there was a discovery issue in their summary judgment
  motion, but did not move for denial on this basis. See ECF No. 183, PageID.9352.
                                             6
Case 2:17-cv-12752-GAD-RSW ECF No. 223 filed 05/08/20         PageID.12946    Page 7 of 8




        C. Defendants’ Motion to File Supplemental Authority
        On May 4, 2020, the City Defendants moved to file a memorandum of

  supplemental authority for its summary judgment motion. ECF No. 221. The Sixth

  Circuit released a published opinion on March 5, 2020, one day before this Court

  held oral argument on the parties’ summary judgment motions. The new opinion

  discusses qualified immunity in the context of an excessive force claim after an

  officer deployed a police dog to drag a suspect out of a vehicle. Ashford v. Raby,

  951 F.3d 798, 800 (6th Cir. 2020). Plaintiffs have not yet filed a response to

  Defendants’ motion, as it was just filed this week.

        During the March 6, 2020 hearing on the summary judgment motions,

  Defendants noted that the Ashford opinion had just been released the day before. In

  response, the Court received the citation and case information from counsel at the

  close of the hearing. The Court subsequently reviewed the Sixth Circuit’s analysis

  in Ashford prior to making its summary judgment determination in the present case.

  As counsel already put the Court on notice of the new case law, it is unnecessary for

  either party to submit supplemental briefing about Ashford at this time. Therefore,

  the Court will deny Defendants’ Motion to File Supplemental Authority [#221].


                                   IV. CONCLUSION

        Accordingly, for the reasons articulated above, the Court will OVERRULE

  Plaintiffs’ Objections [#214], DENY Plaintiffs’ Motion to File Supplemental

                                            7
Case 2:17-cv-12752-GAD-RSW ECF No. 223 filed 05/08/20     PageID.12947     Page 8 of 8




  Evidence [#216], and DENY Defendants’ Motion to File Supplemental Authority

  [#221].


        IT IS SO ORDERED.



                                      s/Gershwin A. Drain_________
                                      GERSHWIN A. DRAIN
                                      UNITED STATES DISTRICT JUDGE

  Dated: May 8, 2020



                          CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
                 May 8, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                         8
